department of the treasury internal_revenue_service washington d c jun sll t wa dgg gp -00 tax_exempt_and_government_entities_division legend employer muu eecessceceesseeeesseceseaeseaeensseessseesneseeaes resoiution noo ccccececeeceececeneceseceecesecsessssauesueseeserseeece dear this is in response to a letter received on date as supplemented by correspondence dated date and date requesting rulings under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in connection with this request state b established plan a for employees of certain municipalities including employer m pursuant to statute c police officers are required to contribute dollar_figure percent of their salary to plan a pian a is qualified under code sec_401 and its trust is exempt under sec_501 plan a is also a governmental_plan under sec_414 statute c permits municipalities to pick up police officers’ mandatory_contributions by a reduction in salary or by an offset against a future salary increase statute c provides that if contributions are picked up they shall be treated as contributions made by the employer on date employer m passed resolution n which provides that it will pick up the mandatory employee contributions in lieu of contributions made by the employee and that employees do not have the option to receive the amounts picked up incash employer contributions until the receipt of a favorable ruling from the internal_revenue_service resolution n further provides that employer m will not treat the contributions as based on the foregoing facts and representations you have requested the following rulings that no part of the mandatory_contributions picked up by employer m as employer of the police officers and contributed to plan a constitutes gross_income to employees for federal tax treatment that the contributions whether picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes and that the contributions picked up by employer m will not constitute wages from which taxes must be withheld regarding these ruling requests code sec_414 provides that contributions otherwise designated as employee contributions shail be treated as ‘employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salary with respect to such picked up contributions _ the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 rev_rul and revrul_81_36 1981_1_cb_255 rev_rul these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee _ contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both ‘in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are exicudable from the gross_income of the employee the service concluded that to satisfy the criteria set forth -in revrul_81_35 and revrul_81_36 with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which the contributions relate under plan a and statute c a municipality may pick up mandatory employee -3- contributions to the plan and that if picked up the contributions will be treated as contributions made by the employer resolution n provides that employer m will pick up these contributions through a reduction in salary or an offset against future salary increases in lieu of contributions by the employee employees participating in plan a do not have the option of choosing to receive the contributed amounts directly instead of the employer paying the amounts to the plan thus the contributions satisfy the two criteria of revrul_81_35 and revrul_81_36 accordingly we rule that no part of the mandatory_contributions picked up by employer m and contributed to plan a constitutes gross_income to employees for federal_income_tax treatment the contributions whether picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes and the contributions picked up by employer m will not constitute wages from which taxes must be withheld pursuant to code sec_3401 these rulings are based on the assumption that plan a will be qualified under code sec_401 at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent concerns regarding this ruling please contact should you have any sincerely yours andrew e zuckerman managér employee_plans technical branch enclosures deleted copy of ruling notice
